OPINION
ONION, Presiding Judge.
This is an appeal from an order entered in a habeas corpus proceeding in the 186th District Court of Bexar County denying reduction of the amount of bail upon a complaint charging appellant with murder.
It has been made to appear that, subsequent to the entry of the order appealed from, an indictment has been returned charging appellant with said offense. The question of appellant’s right to bail upon the charge by complaint has, therefore, become moot. Ex parte Tullos, 445 S.W.2d 744 (Tex.Cr.App.1969), and cases there cited.
Appellant also complains that the court erred in refusing to require the State to show probable cause for holding him; in refusing to allow him to show he was not guilty, and that State’s evidence was illegally obtained, etc.
The record reflects that prior to the habeas corpus proceeding, there had been an examining trial in which probable cause had been established. Further, the return of the indictment established probable cause and renders moot any contention of the appellant at the habeas hearing.
The appeal is dismissed.